DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

The Office Action is in response to claims filed on 1/10/2021 where claims 1-20 are pending and ready for Examination.

The information disclosure statement (IDS) submitted on 5/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.9, 692,730. Although the claims at issue are not identical, they are not patentably distinct from each other.

The Examiner has performed a side-by-side analysis [emphasis added] of the claims from the Instant Application and claims from U.S. Patent No.9, 692,730. The claims from the Instant Application are a broadened version of the claims from U.S. Patent No.9, 692,730 and hence it would have been obvious to one of ordinary skill in the art to apply the teachings to contemplate the claims of the Instant Application.

Illustrated below is claim 1 from US 9,692,730 which is one of the several claims that were subjected to a side-by-side analysis.


    PNG
    media_image1.png
    438
    602
    media_image1.png
    Greyscale




The Examiner has performed a side-by-side analysis [emphasis added] of the claims from the Instant Application and claims from U.S. Patent No. 10,862,869. The claims from the Instant Application are a broadened version of the claims from U.S. Patent No. 10,862,869 and hence it would have been obvious to one of ordinary skill in the art to apply the teachings to contemplate the claims of the Instant Application.
Illustrated below is claim 1 from US 10,862,869 which is one of the several claims that were subjected to a side-by-side analysis.



    PNG
    media_image2.png
    673
    614
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 2, 5, 9 , 11 – 13, and 15  are rejected under 35 U.S.C. 103 (a) as being unpatentable over Caradec (US 2008/0205326) in view of Denman (US 2012/0176896)[Provisonal application No. 61/430,926, filed on Jan 7, 2011] and in further view of Malomsoky (US 2008/0188188)
The Examiner notes Caradec is recited on the Applicant’s IDS submitted on 5/15/2021
Regarding claim 1, Caradec disclose a method, comprising:
intercepting, by a decoding system, a packet sent between a client computer and a proxy server or between the proxy server and a target server, the packet comprising a first identity of one of the client computer or the target computer in a header of the packet (Caradec teaches a network element located in between a client device (i.e. client computer) and an edge server (i.e. proxy server) which intercepts packets for the purpose of determining deep packet inspection (i.e. decoding)
see e.g. Fig. 2  illustrating network element 210 intercepting packets originating from client device 100 and where network element 210 is located in between client device 100 and edge server 230 (i.e. proxy server)
see e.g. [0039] “ ... Fig. 2 ... one or more local surrogate origin edge servers  230 can be used to deliver content to mobile station 100 via a component 210 ...”
see e.g. [0041] “ ... GCP 210 can extract, analyse ... decode ... intercepts ...”
see e.g. [0043] “GCP can then receive IP packets from SGSN 152 and GGSN 154 and detects which packets need to be intercepted and re-routed towards the edge servers;
see e.g. [0046] “ ... GCP 210 is arranged to use conventional routing protocols to inform the edge serves that is routing particular traffic for particular MSs 100 and for particular IP addresses ”
The Examiner notes it is inherent that the GCP determines the IP address of the client device (i.e. an IP address which has been previously assigned to the client device) in order that it may appropriate route packets to the appropriate edge server;
decoding, by the decoding system, the packet to extract an identity of the other one of the client computer or the target server from a payload of the packet (Caradec; Figure 2 is a logical diagram (emphasis added) illustrating a service provided by a service provider and therefore multiple client computers are readily able to generate packets (i.e. payloads) in association with the service  resulting in additional  decoding to extract an identity of the other one of the client computer;
see e.g. [0029] “ ... mobile station 100 is associated with a selected service provider ...”
see e.g. [0046] “ ... particular MSs 100 ...”

see e.g. [0046] “ ... any content request ... that is addressed to a specific hostname that corresponds to an IP address in the set 220 ... request is extracted from the tunnel ...” )
Although Caradec teaches a networking topology comprising a client device, decoding system, proxy server, and target server to establish various sessions Caradec does not teach the conventional process of reconstructing and presenting communication sessions between the client computer and the target server and therefore does not expressly disclose:
correlating the first identity with the second identity 
 reconstructing and presenting a communication session between the client computer and the target server, as viewed by a user of the client computer, using the correlated  first and second identities, the communication session includes the packet.
As evidence of the inherent feature of identifying IP addresses of client devices, Denman discloses:
the packet comprising a first identity of one of the client computer or the target computer in a header of the packet (Denman; Denman teaches the identification of IP addresses of traffic from client devices embedded in packets via Deep Packet Inspection
see e.g. [0050] “ ... DPI engine 121 provides traffic analysis module 124 with visibility to the traffic, in order that it may be identified or characterized ...”
see e.g. [0052] “  ... the traffic analysis module 124 ... associate an IP address with the user ...”)

Caradec in view of Denman does not expressly disclose:
correlating the first identity with the second identity 
reconstructing and presenting a communication session between the client computer and the target server, as viewed by a user of the client computer, using the correlated  first and second identities, the communication session includes the packet.
However in analogous art, Malomsoky who also addresses identifying client IP addresses in packets and/or payloads discloses:
correlating the first identity with the second identity (Malomsoky; Malomsoky teaches correlating users of communication sessions for the purpose of reconstructing sessions;

see e.g. [0109] “ ... correlation between push-to-talk session identification ...”
see e.g. [0084] “ ... express and correlate all the information which is needed to re-construct push-to-talk sessions ...”
see e.g., [0108] “ ... session initialization sessions may be uniquely identified among user communication/IP addresses and call-ID protocol header fields ...”
see e.g. [0160] “ ... terminal/network interactions or with respect to terminal/terminal interaction ...”
see e.g. ]0159] “ ... protocol events that are correlated with terminal events ...”
see e.g. [0034] “ ... exchange of push-to-talk payload data among user terminals ...”
 reconstructing and presenting a communication session between the client computer and the target server, as viewed by a user of the client computer, using the correlated  first and second identities, the communication session includes the packet (Malomsoky;
see e.g. [0146] “ ... .it  is possible to reconstruct the different session using inter-relationships of the record to construct session records reflecting user-user relations
see e.g. [0106] “ ... step s32 to reconstruct  session initialization sessions ...”
see e.g. [0134] “ ... session payload data for reconstruction of related payload data bursts”
see e.g., [0108] “ ... session initialization sessions may be uniquely identified among user communication/IP addresses and call-ID protocol header fields ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the at the time the invention was made to modify Caradec with Malomsoky’s correlation and reconstruction scheme The motivation being that the combined solution provides for increased efficiencies in session management and the ability for one of ordinary skill in the art to reconstruct and subsequently present the reconstruction sessions without unexpected results.

Regarding claim 2,Caradec in view of Denman and in further view of Malomsoky disclose the method of claim 1, wherein the first identity is an Internet Protocol (IP) address of the one of the client computer or the target computer (Caradec; Caradec teaches client computers may be associated with conventional IP addresses;
see e.g. [0031] “Mobile stations 100 are treated as stand-alone internet hosts uniquely identified by and IP address ...”)).
Regarding claim 9,    ,Caradec in view of Denman and in further view of Malomsoky disclose The method according to claim 1, wherein the proxy server comprises a HTTP proxy server (Caradec; As Caradec teaches the utilization of the HTTP protocol, the HTTP protocol is readily available to any of the distributed nodes illustrated in Fig. 2 [i.e. as detailed in Independent claim 1] without unexpected results;
see e.g. Fig. 2;
see e.g. [0037] “ ... content server 130 is identified by a domain name and an IP address. The application running within operating environment 118 of MS 100 are able to receive content from or deliver content to content server 130 using any suitable upper layer open or proprietary protocol , such as HTTP ...”).

Regarding claim 11, claim 11 is the corresponding apparatus claim comprising the same and/or similar subject matter as method claim 1; therefore it is rejected under the same rationale.
Regarding claim 12, claim 12 is the corresponding apparatus claim comprising the same and/or similar subject matter as method claim 2; therefore it is rejected under the same rationale
Regarding claim 13, claim 13 is the corresponding apparatus claim comprising the same and/or similar subject matter as method claim 3; therefore it is rejected under the same rationale.
.Regarding claim 15, claim 15 is the corresponding apparatus claim comprising the same and/or similar subject matter as method claim 5; therefore it is rejected under the same rationale.
Claim 3 is rejected under 35 USC 103(a) as being unpatentable over Caradec in view of Denman and in further view of Malomsoky and in further view of Rowley (US 2003/0028662)
Regarding claim 3, Caradec in view of Denman and in further view of Malomsoky disclose the method of claim 2, wherein the second identity of the target server is a Uniform Resource Locator (URL) of the other one of the client computer or the target server (Caradec; Caradec teaches the utilization of HTTP which provides one of ordinary skill in the art the ability to utilize a URL to request information from a target server;
see e.g. [0037] “ ... content server 130 is identified by a domain name and an IP address. The application running within operating environment 118 of MS 100 are able to receive content from or deliver content to content server 130 using any suitable upper layer open or proprietary protocol , such as HTTP ...”)
As evidence of the above rationale, Rowley within the context of reconstruction and presentation of sessions discloses:
( Rowley;
see e.g., Abstract  “ ...reconstructing network communication session ... reconstruction communication session is displayed ...”
see e.g. Fig. 8 illustrating a URL element associated with the http protocol)
Therefore it would have been prima facie obvious to one of ordinary skill in the at the time the invention was made to modify Caradec with Rowley’s conventional URL element. The motivation being that the combined solution provides for increased efficiencies in session management and the ability for one of ordinary skill in the art to reconstruct and subsequently present the reconstruction sessions without unexpected results.
Claims  4 – 5  and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Caradec in view of Denman and in further view of Malomsoky and in further view of Yared (US 2007/0150602)
The Examiner notes Yared is cited on the Applicant’s IDS submitted on 5/15/2021.

Regarding claim 4, Caradec in view of Denman and in further view of Malomsoky disclose the method of claim 1, however Caradec does not expressly disclose wherein the packet includes an encoded form of the second identity.
However Yared discloses:
wherein the packet includes an encoded form of the second identity (Yared; Yared teaches the utilization of encrypting  server ID’s in HTTP (i.e. encoded form) which is readily able to be utilized for encrypting the identity of the target server for HTTP requests;
see e.g. [0049] “ ... server identifier is a symmetrically encrypted IP address of server 102A ...”
see e.g., [0048] “ ... HTTP request ...”
see e.g. [00147] “ ... HTTP  request ... encrypted unique ID ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art at time the invention was made to modify Caradec with Yared’s encryption scheme of device identifiers. The motivation being that the combined solution provides for enhanced security.
Regarding claim 5, Caradec in view of Denman and in further view of Malomsoky and in further view of Yared disclose the method of claim 4, wherein the packet is an Hyper-Text Transfer Protocol (HTTP) request packet (Caradec; Caradec teaches the utilization of HTTP  for transmitting request packets
see e.g. [0037] “ ... content server 130 is identified by a domain name and an IP address. The application running within operating environment 118 of MS 100 are able to receive content from or deliver content to content server 130 using any suitable upper layer open or proprietary protocol , such as HTTP ...”).

.Regarding claim 14, claim 14 is the corresponding apparatus claim comprising the same and/or similar subject matter as method claim 4; therefore it is rejected under the same rationale.
s10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Caradec in view of Denman and in further view of Malomsoky and in further view of Siegrist (US 7,367,051)
The Examiner notes Siegrist is cited on the Applicant’s IDS submitted on 5/15/2021.
Regarding claim 10,   Caradec in view of Denman and in further view of Malomsoky disclose the method according to claim 1, however Caradec does not expressly disclose wherein the proxy server operates in accordance with a SOCKS protocol.
However in analogous art Siegrist discloses:
wherein the proxy server operates in accordance with a SOCKS protocol (Siegrist;
see e.g. “  ... a SOCKS proxy server .... requests that the SOCKS proxy server set up a PORT 443 (HTTPS) connection ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at time the invention made to modify Caradec with Siegrist’s utilization of the SOCK protocol at a proxy server. The motivation being that the combined invention provides for increased efficiencies within the realm of security services.
.Regarding claim 20, claim 20 is the corresponding apparatus claim comprising the same and/or similar subject matter as method claim 10; therefore it is rejected under the same rationale.



Claims 6 – 7 and 16 – 17  are rejected under 35 U.S.C. 103(a)  as being unpatentable over Caradec in view of Denman and in further view of Malomsoky and in further view of Bector (US 6,687,732)
The Examiner notes Bector is cited on the Applicant’s IDS submitted on 5/15/2021.
Regarding claim 6, Caradec in view of Denman and in further view of Malomsoky disclose the method of claim 1, and although Malomsoky addresses reconstructing sessions for subsequent presentation, Caradec in view of Denman and in further view of Malomsoky does not teach conventional schemes or technique regarding bypassing a proxy server (i.e. not traversing a proxy server) and therefore does not expressly disclose wherein reconstructing and presenting the communication session comprises modifying the packet to represent a direct session between the client computer and the target server that does not traverse the proxy server.

However in analogous art Bector discloses:
represent a direct session between the client computer and the target server that does not traverse the proxy server (Bector; Bector teaches a proxy server may be passed based on policies and/or rules;
see e.g. Fig. 1 illustrating Intercepting Routing Device 110 providing for bypassing proxy server 114;
see e.g. Column 5, Lines 43 – 55 “Traffic Bypassing Mechanism ... traffic can be bypassed based on ... bypass policies and can be established manually or adaptively ...”
see e.g. Column 6, Lines 16  - 22 “The driver can decide to forward the intercepted traffic to an application residing a remote node, based on policies related to performance, load, traffic composition, operation readiness, access control, and other decision criterial ...” 
see e.g. Column 13, Line 39 – Column 15, Line 31 “Driver 120 may take into account any number and combination of instantaneous and environmental factors when determining whether or not to bypass  proxy processing engine 116 ... a driver ... making bypass decisions ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify Caradec with Bector’s proxy bypassing scheme. The motivation being that the combined solution provides for increased efficiencies in managing and maintaining communication sessions between client devices and remote servers by being able to dynamically bypass a proxy server when appropriate without unexpected results.

Caradec in view of Denman and in further view of Malomsoky and in further view of Bector disclose:
wherein reconstructing and presenting the communication session comprises modifying the packet to represent a direct session between the client computer and the target server that does not traverse the proxy server (The combined invention per Bector’s bypassing scheme comprising a network driver as detailed above provides one of ordinary skill in the art to implement Malomsoky’s reconstructing and presenting capabilities with a respect to a modified packet as the packet will no longer traverse the proxy server see e.g. Bector see e.g. Column 6, Lines 16  - 22 “The driver can decide to forward the intercepted traffic to an application residing a remote node, based on policies related to performance, load, traffic composition, operation readiness, access control, and other decision criteria ...” The Examiner notes as since the driver has the ability reroute packets away from the proxy server to a remote node it can inherently modify a packet(s) so that the packet can be transmitted to the correct destination (e.g. remote node) )
Therefore it would have been prima facie obvious to one of ordinary skill in the at the time the invention was made to modify Caradec with Malomsoky’s correlation and reconstruction scheme The motivation being that the combined solution provides for increased efficiencies in session management and the ability for one of ordinary skill in the art to reconstruct and subsequently present the reconstruction sessions without unexpected results.

Regarding claim 7, Caradec in view of Denman and in further view of Malomsoky and in further view of Bector the method of claim 6, wherein reconstructing and presenting the communication session further comprises:
reconstructing the modified session from modified communication packets including the modified packet (The combined invention per Malomsoky’s reconstruction scheme and Bector’s  network driver which can influence where packets are routed and/or forwarded to ( i.e. modified packet) as detailed in dependent claim 6 provide for reconstructing the modified session from modified communication packets including the modified packet) ; and
decoding and presenting the modified communication session (The combined invention which provides for a modified communication session  where the decoding and presenting can be influenced or facilitated by Caradec’s decoding scheme (see Independent claim 1) for subsequent  presenting  and consuming by a user via an application [emphasis added] where any data in the modified communication session is inherently decoded via a conventional TCP/IP stack in order for the data in in the modified communication session to be presented to the user;
see e.g. Caradac [0026] “ ...this server being accessible to the OS/Application 118 running in the 118 running in the mobile station 100 ...”
see e.g. [0021] “ .. The data handling subsystem 116 supports an operating environment  118 in which application run, the operating environment including an appropriate communication stack “)
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify Caradec with Malomsoky’s reconstruction scheme comprising intercepting packets and correlation activities. The motivation being that the combined solution provides for increased efficiencies in session management and the ability for one of ordinary skill in the art to reconstruct and present sessions without unexpected results.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify Caradec with Bector’s proxy bypassing scheme. The motivation being that the combined solution provides for increased efficiencies in managing and maintaining communication sessions between client devices and remote servers by being able to dynamically bypass a proxy server when appropriate without unexpected results.
Regarding claim 16, claim 16 is the corresponding apparatus claim comprising the same and/or similar subject matter as method claim 6; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 is the corresponding apparatus claim comprising the same and/or similar subject matter as method claim 7; therefore it is rejected under the same rationale.
Claims 8 and 18  are rejected under 35 U.S.C. 35 U.S.C. 103 (a) as being unpatentable over Caradec in view of Denman and in further view of Malomsoky and in further view of Crichton (US 6,104,716)
The Examiner notes Crichton  is cited on the Applicant’s IDS submitted on 5/15/2021.
Regarding claim 8,  Caradec in view of Denman and in further view of Malomsoky  disclose the method according to claim 1 and although Caradec discloses the utilization of tunnels Caradec does strongly suggests but does not expressly disclose , wherein the client computer communicates with the proxy server over a first Transmission Control Protocol (TCP) tunnel, wherein the proxy server communicates with the target server over a second TCP tunnel, and wherein correlating the first and second identities comprises decoding at least the first TCP tunnel.
However in analogous art Crichton discloses:
wherein the client computer communicates with the proxy server over a first Transmission Control Protocol (TCP) tunnel, wherein the proxy server communicates with the target server over a second TCP tunnel (Crichton; Crichton teaches a middle proxy (i.e. proxy server) which is able to establish TCP tunnels (e.g. a first and second tunnel) with a client device and a server device;
see e.g. Fig. 4 (i.e. a logical diagram) illustrating a TCP tunnels established between a client end proxy  223 and a server end proxy 213;
see e.g. Colum 4, Lines 60 - 66 “Each established connection ... is a TCP/IP connection ... a lightweight secure tunneling protocol (LSTP) which  is used on top of TCP/IP to provide for proper sequencing of tunnel management events ...  tunnel construction ... tunnel lifetime ....”

see e.g. Column 4, Lines,  43 – 50 “A middle proxy 26 is started first, as the end proxies will initiate connections to the middle proxy.  The client end proxy 223 and the server end proxy 213 make use of existing capability (e.g., SOCKS) to make requests through a firewall from the inside to the outside.  Since the middle proxy 26 is mutually addressable by both end proxies (using SOCKS on each firewall), a complete end-to-end connection between the X-client 222 and the X-server 211 can be established through the middle proxy 26”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify Caradec with Crichton’s scheme for establishing tunnels utilizing TCP. The motivation being that the combined solution provides for increased efficiencies of transmitting data between client and server devices.
 Caradec in view of Denman and in further view of Malomsoky and in further view of Crichton disclose:
wherein the client computer communicates with the proxy server over a first Transmission Control Protocol (TCP) tunnel, wherein the proxy server communicates with the target server over a second TCP tunnel, and wherein correlating the first and second  identities decoding at least the first TCP tunnel.
(The combined solution provides for the establishment of first and second TCP tunnels via Crichton’s tunneling scheme and wherein the correlating and decoding activities explicitly taught by Caradec in independent claim 1 are in light of processing the data and/or packets from the first tunnel (i.e. Crichton))
As evidence of the rationale above, Dolganow discloses:
decoding tunnels (Dolganow;
see e.g. [0054] “ ... DPI device 420 also gather information from the tunnel header used to route packets from source node to destination node  ... DPI device extracts ione or more fields from the tunnel header, such as the source IP address or destination IP address ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify Caradec with Dulganow’s tunnel decoding scheme The motivation being that the combined solution provides for increased efficiencies of transmitting data between client and server devices.

Regarding claim 18, claim 18 is the corresponding apparatus claim comprising the same and/or similar subject matter as method claim 8; therefore it is rejected under the same rationale.





Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD L BARKER/Primary Examiner, Art Unit 2449